Case 8:16-cv-00961-JDW-AEP Document 166 Filed 10/15/20 Page 1 of 2 PageID 1070




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 THE UNITED STATES OF AMERICA,
 THE STATE OF FLORIDA, ex rel.
 DELIA BELL,

        Plaintiffs/Relator,

 v.                                                                Case No: 8:16-cv-961-T-27AEP

 CROSS GARDEN CARE CENTER, LLC
 and KARL E. CROSS,

       Defendants.
 ___________________________________/


                                               ORDER

        BEFORE THE COURT is the Parties’ Renewed Joint Motion for Confidentiality Order

 (Dkt. 165). Upon consideration, the motion is GRANTED in part.

        The previous motions for entry of a protective order were denied without prejudice

 because, among other things, the proposed orders were not narrowly tailored. (Dkts. 161, 163).

 The revised proposed protective order addresses most of the shortcomings of the previous

 proposed orders, except for paragraph 8, which purports to address the use of confidential

 information at a hearing or at trial. (Dkt. 165-1 ¶ 8). Local Rule 1.09 sets forth the requirements

 for filing a document under seal. The right to file a document under seal does not automatically

 follow a confidentiality designation. See Baxter Int’l, Inc. v. Abbott Labs, 297 F.3d 544 (7th Cir.

 2002). A party that intends to present or anticipates that another party may present confidential

 information at a hearing or trial, and wishes that the information be filed under seal, must therefore

                                                   1
Case 8:16-cv-00961-JDW-AEP Document 166 Filed 10/15/20 Page 2 of 2 PageID 1071




 make the required showing under Local Rule 1.09(a), notwithstanding that the information was

 designated confidential during discovery.

         Accordingly, the motion (Dkt. 165) is GRANTED in part, and the proposed Stipulated

 Confidentiality and Protective Order (Dkt. 165-1) is APPROVED, with the exception of

 paragraph 8.

         DONE AND ORDERED this 15th day of October, 2020.




                                             /s/ James D. Whittemore
                                             JAMES D. WHITTEMORE
                                             United States District Judge

 Copies to: Counsel of Record




                                               2
